            CASE 0:20-cv-00864-SRN-LIB Doc. 19 Filed 02/23/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



Thomas Evenstad,                                           Civ. No. 20-864 (SRN/LIB)
                              Plaintiff,

       v.                                                         ORDER

Paul Schnell, et al,
                              Defendants.



Thomas Evenstad, 1921 Feronia Ave, Suite 4, Saint Paul, MN 55104, Plaintiff pro se.



       This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Leo I. Brisbois dated February 1, 2021 [Doc. No. 18]. No

objections have been filed in the time period permitted by the Local Rules.

       Accordingly, and after an independent review of the files, records and proceedings

in the above-entitled matter, IT IS HEREBY ORDERED THAT:

       1. This action is DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule

             of Civil Procedure 41(b) for failure to prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.


                                                    BY THE COURT:

DATED: February 22, 2021                            s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge
